 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION

JEFFERY S.,' )
)
Plaintiff, )
)
Vv. )
)
ANDREW M. SAUL, )
Commissioner of Social Security, )
)

Defendant. ) Civil Action No. 1:19-CV-148-C-BU

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Defendant’s Unopposed Motion to
Remand should be granted pursuant to sentence four of 42 U.S.C. § 405(g).

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Defendant’s Unopposed Motion to Remand is GRANTED. Accordingly, this civil
action is hereby REMANDED a administrative proceedings.

SO ORDERED this A day of January, 2020.

     

 

R. CHM iNGS
EXIOR ED > STATEY ‘DIS#RICT JUDGE

 

' To protect privacy concerns of plaintiffs in social security cases, ji ersigned identifies the
Plaintiff only by first name and last initial.
